Citation Nr: 1401145	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1973.  The Veteran died on May [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO in San Diego, California.  During the course of the appeal, the control of the case was transferred to the RO in Atlanta, Georgia.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional records pertinent to the current appeal.

The Board notes that, in some VA correspondence, VA has misspelled the appellant's first name and that it is currently misspelled in the Veteran Appeals Control and Locator System (VACOLS).  

The Board finds that the appellant's first name is spelled correctly in this document and requests that, when this case is returned to the RO, the VA record should reflect the correct spelling of her name.

The issue of an earlier effective date for death pension benefits was raised by the appellant in an October 2010 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In her August 2009 VA Form 9, Substantive Appeal, the appellant requested that she have a hearing held at the RO before a Veterans Law Judge.  

In a December 2009 telephone contact, the appellant clarified that she wished to have the hearing at the RO in Atlanta, Georgia.  In July 2013, a hearing was scheduled for August 2013.  However, this was not for the appellant but for her deceased husband.  

Furthermore, notice of this hearing was sent only to the deceased Veteran at the appellant's previous address, despite the fact that the appellant had notified VA of three subsequent changes of address in September 2010, March 2011 and September 2012.  The July 2013 notice was, unsurprisingly, returned as undeliverable.

VA regulations provide that a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  

Here, the appellant has clearly indicated a desire to appear at a hearing, but has not been scheduled for one or provided adequate notice at her current address.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to identify the appellant's current address so that the correct information can be recorded in the VA record system.  The RO then should resend any recent correspondence that was not sent to her correct address in this matter.  Any changes to the appellant's contact information, as noted, should be updated in VACOLS.

2.  The RO then should schedule the appellant for a hearing to be held at the RO in the Atlanta, Georgia before a Veterans Law Judge, with appropriate notification being sent to the appellant at her correct address.  A copy of the notice sent to the appellant scheduling the hearing should be placed in the record for review by the Board.

Thereafter, if indicated, case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



